DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 27JUN2022 has been entered. Applicant’s amendments have overcome each and every 112(a),112(b) rejections and specification, drawings objections previously set forth in the Non-Final Office Action mailed 10JAN2022. Applicant's arguments filed 27JUN2022 have been fully considered. See also new reference below.
Claim Interpretation
Claim 1 line(s) 4-5 sets forth the limitation “a plurality of holes in the rotatable, cylindrical basket” and Claim 23 and claim 27 line(s) 1-2 sets forth the limitation “the plurality of holes comprises at least four holes in the each section of the rotatable, cylindrical basket” is interpreted as a plurality of holes in a screen. See spec. par. [0029] and Fig. 3.
Claim 1 line(s) 9 sets forth the limitation “a groove is located between each adjacent sections and capable of receiving a plurality of wheels”. The wheels per se are not claimed as part of the invention, only that a groove is capable of receiving a wheel.
Claim 25 sets forth the limitation “each of the plurality of wheels are connected to the housing”. As the housing is claimed in independent claim 1, claim 25 being dependent on claim 1 positively claims the wheels as part of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 sets forth the limitation “further comprising the groove located […] at an opposing end of the rotatable, cylindrical basket.”. The claim is unclear, because it appears that a single groove is claimed, which cannot be both at an opposing end of the rotatable cylindrical basket and at the same time located between each adjacent sections as claimed in claim 1. Perhaps the Applicant intended to claim two separate grooves, for example, - - further comprising another groove - -.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4-6,8,12-14,18,20-21,24-26, are rejected under 35 U.S.C. 103 as being unpatentable over THRASHER (US 20160256803) in view of SVANTESON (US 4038184), SCHMIDT (US 20120285867), and GENICHI (US 3144939).
Regarding claim 1, THRASHER teaches tumbler systems and methods (title, Figs.)  comprising:
a rotatable, cylindrical basket (rotatable drum, Fig. 2 #60) within a housing (Fig. 1 #20), wherein the rotatable, cylindrical basket has a longitudinal bore therethrough (the drum is hollow; see Fig. 6) and an internal surface area comprising filtering media and a plurality of holes in the rotatable, cylindrical basket (Fig. 4 #62; par. [0102]);
the housing having an inlet (slurry inlet chute, Fig. 4 #40) and an outlet (pellet outlet, Fig. 5 #132), wherein the inlet and the outlet and located at opposing ends of the rotatable, cylindrical basket; and
a heating unit connected with the housing, wherein the heating unit comprises a blower (the heating unit is obviously “connected” to the motor for power and the air tube, which are connected and supported by the housing; see par. [0120]), coupled to the rotatable, cylindrical basket, wherein the heating unit is capable of blowing hot air onto at least a portion of the filtering media (par. [0113-0114]).
Regarding the removable heating unit, it has been held that if it were considered desirable for any reason to make it separable or removable (similar to other removable parts such as the drum, screens, blower, air tube, seal box; par. [0007-0008,0069,0082,0113]), it would be obvious to make it removable for that purpose, for example, for easier transport, repair, or replacement (par. [0108]). See MPEP 2144.04.V.C.
THRASHER does not teach the rotatable, cylindrical basket has a plurality of strings, cords, and/or wires. However, SVANTESON teaches a method of processing waste (title, Figs.) including a drum (Fig. 1 #10) having a plurality of rotating knives (Figs. 1-2 #11) in the drum to effect the disintegration of the solid waste (abstract), which makes the material easier to handle with a greater surface area that enhances evaporation of liquids (C1/L34-35,C3/L35-43).
Furthermore, one having ordinary skill in the art would recognize that a wire is an art-recognized equivalent of a knife for the same purpose (i.e. cutting material) and thus establishes a prima facie case of obviousness (MPEP 2144.06). See also SCHMIDT, which teaches a filter device comprising a rotating drum (Fig. 1 #3) and a removal device (Fig. 1 #6), which may be a mechanical removal element such as a wire (par. [0039]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the rotatable basket of THRASHER with a cutting element such as a wire as is known in the art in order to handle material easily and enhance the drying of liquids. The references are combinable, because they are in the same technological environment of treating waste. See MPEP 2141 III (A) and (G).
THRASHER teaches further e.g. two bands (Fig. 7 #66) on a plurality of sections (see the plurality of sections, each having a screen #62; Fig. 7; par. [0120]) of the rotatable, cylindrical basket having a groove (annotated Fig. 14) capable of receiving a plurality of wheels (Figs. 7,14 #152,156) to facilitate rotation and support of the rotatable, cylindrical basket (par. [0125]). THRASHER does not teach a groove is located between each adjacent sections. However, GENICHI teaches a rotary sieving apparatus (title, Figs.) including a rotatable, cylindrical basket (Fig. 1 #1) having a plurality of sections (annotated Fig. 4) wherein a groove (annotated Fig. 4) is located between each adjacent sections capable of receiving a plurality of wheels (Fig. 1,4 #7) to facilitate and support rotation of the rotatable, cylindrical basket (C3/L16-18).
Annotated Fig. 14

    PNG
    media_image1.png
    845
    1074
    media_image1.png
    Greyscale

Annotated Fig. 4

    PNG
    media_image2.png
    432
    1064
    media_image2.png
    Greyscale

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the rotatable basket of THRASHER with a groove located between each adjacent section in order to provide additional support to the rotatable basket. The references are combinable, because they are in the same technological environment of filtering. See MPEP 2141 III (A) and (G).
Regarding claim 2, THRASHER teaches the filtering media comprises a screen (abstract; Fig. 4 #62).
Regarding claim 4, THRASHER teaches the housing has an opening (see Fig. 2 disclosing opened doors #30).
Regarding claims 5-6, THRASHER teaches wherein the openings comprises a side of the housing and comprises doors (Fig. 2 #30).
Regarding claim 8, THRASHER teaches the apparatus is “beltless” by using rollers (Fig. 7 #152) to rotate the drum (par. [0125]).
Regarding claim 12, THRASHER’s modified device teaches and/or suggests the cutting wire traverses an inner diameter of the rotatable, cylindrical basket. Note that SVANTESON teaches the cutting element is orientated along the length of the drum (Figs. 1-2).
Regarding claim 13, THRASHER teaches sensors (par. [0137]).
Regarding claim 14, THRASHER teaches a lift coupled to the housing (Fig. 4 #80).
Regarding claim 18, THRASHER’s modified device teaches and/or suggests the cutting wires are uniformly distributed within the rotatable, cylindrical basket. Note that SVANTESON teaches the cutting element evenly distributed (Figs. 1-2).
Regarding claims 20-21, THRASHER teaches an interior tube (Figs. 8-9 #73) connected to the inlet (Fig. 8 #72) and runs parallel for at least a portion of a length of the longitudinal bore and being perforated (Fig. 9 #74).
Regarding claim 24, THRASHER teaches e.g. 3 sections (Figs. 5,10 #62), not four as claimed. However THRASHER teaches the screened drum may vary in size and/or shape along its length (par. [0010]), which one having ordinary skill in the art would understand may be optimized as being shorter or longer with less or more number of sections as desired to provide for the desired drying capacity.
Further, number of sections has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 25, THRASHER teaches each of the plurality of wheels are connected to the housing (Fig. 14).
Regarding claim 26, THRASHER teaches another groove located within the housing and at an opposing end of the rotatable, cylindrical basket (see annotated Fig. 14 above).
Claims 7,11 are rejected under 35 U.S.C. 103 as being unpatentable over THRASHER (US 20160256803) in view of SVANTESON (US 4038184), SCHMIDT (US 20120285867), GENICHI (US 3144939) and KITAMURA (US 20080276656).
Regarding claims 7,11, THRASHER teaches an air outlet (Fig. 5 #122) capable of removing air from the rotatable, cylindrical basket (par. [0122]) and that conditioned air, such as dehumidified air, could be directed within the air tube (par. [0114]). THRASHER does not specify that the heating unit or a dehumidifier is in the housing.
KITAMURA teaches a drum type drying and washing machine (title, Figs.) including a rotatable, cylindrical basket (drum, Fig. 1 #5) within a housing (outer casing, Fig. 1 #1), wherein the rotatable, cylindrical basket has a longitudinal bore therethrough (it’s a hollow drum) and an internal surface area comprising filtering media (including bores, Fig. 1 #5a; par. [0012]);
the housing having an inlet (Fig. 1 #27a) and an outlet (Fig. 1 #19), wherein the inlet and the outlet, and located proximate to opposing ends of the rotatable, cylindrical basket;
a heating unit (Fig. 1 #24) having a wall or case (Fig. 1 #26) coupled to the rotatable, cylindrical basket, wherein the heating unit is capable of blowing hot air onto a portion of the filtering media (via blower, Fig. 1 #31);
the heating unit removes some air (via circulation fan or blower) from the rotatable, cylindrical basket that is cooler than the hot air (the hot air will naturally cool as it flows over the wet wash; par. [0012]);
the heating unit is within the housing (Fig. 1); and,
a dehumidifier in the housing (Fig. 1 #27).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify/modify the heating unit and humidifier to be in the housing as taught by KITAMURA in order to provide for an efficient dryer by removing moisture. The references are combinable, because they are in the same technological environment of dewatering/drying machines. See MPEP 2141 III (A) and (G).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over THRASHER (US 20160256803) in view of SVANTESON (US 4038184), SCHMIDT (US 20120285867), GENICHI (US 3144939) and NOWLING (US 20100243575).
Regarding claims 9-10, THRASHER does not teach the housing comprises a wheel on a bottom side or a trailer bed. However, NOWLING teaches a portable sludge filtration system (title, Figs.) comprising a housing (Fig. 1 #16,18,20,21) and a trailer bed (Fig. 3 #38) including a wheel on a bottom side. Such portable systems facilitate efficient and less expensive transport of solid-liquid mixtures (par. [0004]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the housing of THRASHER to have wheels on the bottom or a trailer bed as taught by NOWLING in order to provide efficient and less expensive transport of solid-liquid mixtures. The references are combinable, because they are in the same technological environment of dewatering machines. See MPEP 2141 III (A) and (G).
Claims 23,27 are rejected under 35 U.S.C. 103 as being unpatentable over THRASHER (US 20160256803) in view of SVANTESON (US 4038184), SCHMIDT (US 20120285867), GENICHI (US 3144939), and evidenced by ELOO (US 20090126216).
Regarding claim 23,27, THRASHER teaches the plurality of wheels are connected to the housing (Fig. 14) and a plurality of holes via a screen (Fig. 10 #62)  in the each section of the rotatable, cylindrical basket. Notably, THRASHER teaches the details of the screen at par. [0102] and references ELOO par. [0046-0050] as to the type of screen.
THRASHER teaches e.g. 3 sections (Figs. 5,10 #62), not four as claimed. However THRASHER teaches the screened drum may vary in size and/or shape along its length (par. [0010]), which one having ordinary skill in the art would understand may be optimized as being shorter or longer with less or more number of sections as desired to provide for the desired drying capacity.
Further, number of sections has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777